Citation Nr: 0302528	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




ATTORNEY FOR THE BOARD

James L. March, Counsel









INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision.  

In June 2000, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant necessary for an equitable disposition of 
the appeal has been obtained.

2.  No competent evidence has been presented to shown that 
the veteran has a low back disorder due to any event during 
his period of active duty.  

3.  Without good cause shown, the veteran has repeatedly 
failed to report for VA examinations.  



CONCLUSION OF LAW

The veteran is not shown to have a low back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that, 
on November 26, 1963, the veteran complained of having low 
back pain which started the previous day.  He awoke that 
morning unable to straighten up.  He reported no previous 
back trouble, unusual activities or trauma.  He had non-
radiating pain and no neurological symptoms.  An examination 
revealed moderately severe bilateral lumbar spasm.  X-ray 
studies of the lumbar spine were negative.  

The diagnosis was that of acute lumbosacral strain.  On 
November 27, 1963, he was reportedly much improved and was 
discharged to light duty.  There are no other complaints of 
low back pain in service, and his separation examination 
revealed no abnormalities.  

The first post-service evidence of a low back disability was 
an August 1995 letter from the veteran's private 
chiropractor.  He noted that he had treated the veteran on 
three separate occasions for low back and disc problems-in 
1984-1985, 1990-1991 and 1995.  There was no mention of the 
veteran's period of service.  

In a September 1995 letter, the veteran's private orthopedic 
surgeon noted that he had treated the veteran since July 
1995.  The diagnosis was that of herniated disc at right L4-
L5.  There was no mention of the veteran's period of service.  

There has been no attribution of the veteran's current disc 
problems to his complaint low back pain in November 1963 or 
any other incident in service.  As will be discussed 
hereinbelow, the veteran has also failed to report VA 
examinations scheduled in connection with this claim.  

In the absence of competent evidence of low back disability 
for 20 years after service, and in the absence of any medical 
evidence attributing his current herniated disc to his period 
of service, the preponderance of the evidence is against the 
claim for service connection.  


VCAA

There was a significant change in the law while the case was 
pending at the Veterans Court with the enactment of the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The veteran was 
notified in the rating decision, the Statement of the Case, 
Supplemental Statements of the Case, June 2000 Board remand 
and a February 2001 letter from the RO of the evidence that 
was necessary for service connection to be granted.  

Moreover, the veteran was provided the opportunity to testify 
at a personal hearing, but failed to appear at a Board 
hearing in February 1997.  The Board concludes that the 
discussions in the rating decision, Statement of the Case, 
Board remand, Supplemental Statements of the Case and 
February 2001 letter informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental 
Statements of the Case provided the veteran with adequate 
notice of what the law requires to award service connection 
for the claimed low back disorder.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  

In addition, the Board finds that the case does not warrant 
further development by affording the veteran a VA 
examination.  Although the case certainly warrants an 
examination for purposes of establishing a nexus between the 
veteran's current back disability and his period of service, 
the veteran has repeatedly, and without good cause, failed to 
report for scheduled examinations in the past.  

The record shows that the veteran failed to report for 
examinations scheduled in October and November 1995, November 
and December 1998, and March and September 2001.  Although he 
initially indicated that he had to cancel one examination 
because of heavy traffic due to the Pope's visit, no cause 
was provided for the other canceled examinations.  See 
38 C.F.R. § 3.655.  

The Statement and Supplemental Statements of the Case also 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award service connection 
for low back disability.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  No additional evidence has been identified by the 
appellant as being available but absent from the record.  

Furthermore, in the February 2001 letter, the RO advised the 
veteran that they would assist him in securing the evidence 
he would identify; he simply was to provide enough 
information about the records so that the RO could request 
them.  The VA has satisfied its burden of notifying the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the appellant.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for a low back disorder is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

